   Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 1 of 9 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

OROSTREAM LLC,

                       Plaintiff,                   C.A. No. _______________
         v.
                                                    PATENT CASE
AEROHIVE NETWORKS, INC.,
                                                    JURY TRIAL DEMANDED
                       Defendant.

                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Orostream LLC files this Original Complaint for Patent Infringement against

Aerohive Networks, Inc., and would respectfully show the Court as follows:

                                       I. THE PARTIES

         1.     Plaintiff Orostream LLC (“Orostream” or “Plaintiff”) is a Texas limited liability

company with its principal place of business at 3401 Custer Road, Suite 125-B, Plano, Texas

75023.

         2.     On information and belief, defendant Aerohive Networks, Inc. (“Defendant”), is a

corporation organized and existing under the laws of the State of Delaware.

                               II. JURISDICTION AND VENUE

         3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C.

§§ 1331 and 1338(a).

         4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due

at least to its business in this forum, including at least a portion of the infringements alleged




                                                1
   Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 2 of 9 PageID #: 2



herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware corporation.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is incorporated in Delaware. For purposes of the patent venue analysis,

Defendant therefore resides only in this District. On information and belief, from and within this

District Defendant has committed at least a portion of the infringements at issue in this case.

          7.       For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,768,508)

          8.       Plaintiff incorporates the above paragraphs herein by reference.

          9.       On June 16, 1998, United States Patent No. 5,768,508 (“the ‘508 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘508 Patent is



                                                    2
   Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 3 of 9 PageID #: 3



titled “Computer Network System and Method for Efficient Information Transfer.” A true and

correct copy of the ‘508 Patent is attached hereto as Exhibit A and incorporated herein by

reference.

       10.      Orostream is the assignee of all right, title and interest in the ‘508 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘508 Patent. Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘508 Patent

by Defendant.

       11.      The ‘508 patent has been cited as prior art during the prosecution history of over

100 subsequently-issued United States patents, including patents assigned to IBM, Intel,

Facebook, Gateway, Hitachi, Microsoft, Nokia, Oracle, and Veritas Software.

       12.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 26 of the ‘508 patent in the State of Delaware and elsewhere in the

United States, by using Wi-Fi routers that prioritize Internet traffic, including Aerohive AP330

802.11n Wireless Access Point (“Accused Instrumentality”), to perform a method of connecting

an information provider and a user node of a computer network, performed by a master program.

The Accused Instrumentality performs registering the user node (e.g., an Internet enabled user

device such as a laptop, mobile phone) at a master node (e.g., the Accused Instrumentality). The

user node (e.g., an Internet enabled user device such as a laptop, mobile phone) registers with the

Accused Instrumentality by connecting (wired or wirelessly) with the accused instrumentalities

(with or without using a password).

       13.      The Accused Instrumentality performs receiving, through the master node (e.g.,

the Accused Instrumentality), a node ID (e.g., MAC address) from the user node (e.g., an




                                                3
   Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 4 of 9 PageID #: 4



Internet     enabled   user   device   such   as       a     laptop,    mobile   phone).   (See,   e.g.,

https://web.archive.org/web/20160106010557/http://www.aerohive.com/products/access-

points/ap330.html;

https://web.archive.org/web/20161018230602/http://media.aerohive.com/documents/Aerohive_

Datasheet_AP330.pdf;                                       https://aerohive-www-cdn.aerohive.com/wp-

content/uploads/Aerohive_Solution-Brief_Euclid.pdf). A MAC (Media Access Control) address

is a unique alpha-numeric identifier used to distinguish a device from others on a network. (See,

e.g., id.; https://technet.microsoft.com/en-us/library/cc757419(v=ws.10).aspx).

       14.      The Accused Instrumentality accesses a master database for profile information

corresponding to the node ID. For example, the Accused Instrumentality accesses an internal

table or a database for data to be appropriately transmitted to a particular user device that made

the request for the data. The internal table or database is accessed for profile information, for

example, a DHCP lease table is maintained in the Accused Instrumentality which stores profile

information available to the Accused Instrumentality such as a MAC address, IP address, or

device name corresponding to a user device. The Accused Instrumentality forms the internal

table/database with the available profile information corresponding to the node ID, such as the

MAC                            address.                                (See,                       e.g.,

https://web.archive.org/web/20160106010557/http://www.aerohive.com/products/access-

points/ap330.html;

https://web.archive.org/web/20161018230602/http://media.aerohive.com/documents/Aerohive_

Datasheet_AP330.pdf).

       15.      The Accused Instrumentality transmits to the user node (e.g., an Internet enabled

user device such as a laptop, mobile phone), through the master node (e.g., the Accused




                                                   4
   Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 5 of 9 PageID #: 5



Instrumentality), a target information reference (e.g., address information for accessing a web

page of a file categorized in high priority group that a user requested) corresponding to the

accessed profile information (e.g., requested content is tied to the IP address of the particular

user device that requested it).    The target information reference (e.g., address information

identifying a server or computer that a user will need to obtain information from in order to

access a web page or an FTP file) is a pointer to target information to be delivered to the user

node (e.g., a web page or FTP file to be downloaded to an Internet enabled user device such as a

laptop, mobile phone, etc.) while transferring non-target information without additional

communication delay (e.g., higher priority applications such as video conferencing (audio/video)

and IP phone access, which the accused instrumentality gives a higher priority class) will be

prioritized (e.g., high priority group is “real-time” whereas low priority group is “non-real

time”).

          16.   For example, the Accused Instrumentality will receive address information

pointing to the server or computers delivering content (e.g., data packets sent from other servers

or computers will contain the IP address of the server/computer in the data packet’s header).

These data packets are forwarded to the appropriate device (which requested access to the

Internet information) based upon a destination IP address belonging to a particular device

(corresponding to the accessed profile information for the particular device that requested access

to the Internet information, or the device seeking to receive data from a particular Internet

address) that is also within the header. The Accused Instrumentality will reference its routing

table in order to forward data packets to an addressed device accordingly.

          17.   Furthermore, the Accused Instrumentality has QOS settings that allow

prioritization of certain Internet traffic while allowing other traffic to continue. For example, a




                                                5
   Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 6 of 9 PageID #: 6



file download (e.g., target information such as basic internet access, FTP access, or Database

access that are in low priority group and therefore “non-real time”) will be delivered to the user

device while transferring non-target information without additional communication delay (video

conferencing (audio/video) and IP Phone access data (in high priority group)) is prioritized and

transferred without delay). The Accused Instrumentality can classify particular wireless data

packets as network traffic that is non-real time sensitive (e.g., target information) and place a

lower priority on the transfer of target information (e.g., background activity such as downloads)

so as not to delay the continued transfer of non-target information (e.g., foreground activity such

as a video conferencing (audio/video) and IP Phone access).




(See, e.g.,
https://web.archive.org/web/20161018230602/http://media.aerohive.com/documents/Aerohive_
Datasheet_AP330.pdf).




                                                6
   Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 7 of 9 PageID #: 7




(See, e.g., id.).




(See, e.g., http://revolutionwifi.blogspot.com/2010/08/wireless-qos-part-3-user-priorities.html).



                                                 7
   Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 8 of 9 PageID #: 8



       18.     Plaintiff has been damaged because of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘508 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                      IV. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 5,768,508 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein, and an accounting of all infringements and
               damages not presented at trial;

       c.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein; and

       d.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.




                                                 8
  Case 1:19-cv-00583-RGA Document 1 Filed 03/28/19 Page 9 of 9 PageID #: 9



Dated: March 28, 2019                DEVLIN LAW FIRM LLC

                                     /s/ Timothy Devlin
OF COUNSEL:                          Timothy Devlin (No. 4241)
                                     1306 N. Broom Street, 1st Floor
                                     Wilmington, DE 19806
David R. Bennett                     Phone: (302) 449-9010
DIRECTION IP LAW                     tdevlin@devlinlawfirm.com
P.O. Box 14184
Chicago, IL 60614-0184               Attorneys for Plaintiff Orostream LLC
(312) 291-1667
dbennett@directionip.com




                                     9
